I agree with everything said in the dissenting opinion of Steinert, J.
In addition, I desire to make the following observations: Even if everything said in the majority opinion be accepted as true, including the following matter quoted:
"It is our opinion that it was the intention of the parties that the premium should be payable in twelve monthly installments of $6.81 each, and that, as no time was provided as to the date of each monthly payment, the insured had until the last day of each month within which to make the payment for that current month,"
still their conclusion does not follow.
To say that insured had the right to pay the October premium up to and including October 31st is certainly not the equivalent of saying that he did in fact pay it. It is admitted by all that, in fact, he did not pay it. He paid for September and no more. Had he ever paid the premium for October, even on the last day thereof, he would then have been covered by the grace period to December 1st and hence could have recovered. But September was the last month that he ever paid for at any time. How then can it be said that a grace period of thirty-one days, beginning at the end of the last month paid for (i.e., September) would include the 28th day of November?
The judgment should be reversed. *Page 577